Citation Nr: 0414521
Decision Date: 06/04/04	Archive Date: 07/21/04

Citation Nr: 0414521	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  01-05 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for an adenocystic lesion 
of the right submandibular gland.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel






VACATUR

The veteran had active military service from August 1976 to 
March 1979. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which denied the veteran's claim seeking 
entitlement to service connection for an adenocystic lesion 
of the right submandibular gland.  An October 28, 2003, Board 
decision remanded that claim, but it was thereafter learned 
that the veteran had died in April 2003, prior to the Board 
remand.  

The instant Board decision vacates the October 28, 2003, 
Board remand (a separate Board decision dismisses the 
veteran's appeal of service connection for an adenocystic 
lesion of the right submandibular gland).

As a matter of law, veterans' claims do not survive their 
deaths. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 
1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  In these 
circumstances, the appropriate remedy is to vacate the Board 
decision (which causes the underlying RO decision to be 
vacated as well) and dismiss the appeal. Landicho, 7 Vet. 
App. at 54.  Such action ensures that the Board decision and 
underlying RO decision will have no preclusive effect in the 
adjudication of any accrued-benefits claims derived from the 
veteran's entitlements. Id.

Accordingly, consistent with the Court's reasoning set forth 
in Landicho, the Board vacates its October 28, 2003 decision.  
In a separate order, the Board has dismissed the appeal of 
the veteran's claim.



ORDER

The October 28, 2003 Board decision is vacated.



______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Citation Nr: 0329333	
Decision Date: 10/28/03    Archive Date: 11/05/03

DOCKET NO.  01-05 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for an adenocystic lesion 
of the right submandibular gland.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T.L. Konya, Associate Counsel 






REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Contact the veteran and request that 
he provide a list of the names and 
addresses of those VA and non-VA medical 
professionals or institutions who have 
evaluated and/or treated him for an 
adenocystic lesion of the right 
submandibular gland prior to, during, 
and after his period of military service 
from August 1976 to March 1979.  
Included among the foregoing should be 
treatment records from J. LeFebvre, 
M.D., 3425 John Tyler Highway, 
Williamsburg, VA 23185 (treatment since 
July 1998).  The approximate dates of 
any such evaluation or treatment should 
also be provided, to the extent 
possible.  

After obtaining proper authorization, 
obtain for inclusion in the file copies 
of evaluation and treatment records not 
already contained within the claims 
folder from those medical professionals 
or institutions referenced in connection 
with the aforementioned request.  
Special efforts should be made to obtain 
all pertinent records of treatment from 
Dr. LeFebvre, his treating physician 
since July 1998.

Any and all VA treatment records not 
already on file must also be obtained, 
regardless of whether in fact the 
veteran responds to the foregoing 
request.  Such records, once obtained, 
must then be added to the claims folder.

2.  Upon completion of all of the 
foregoing development, arrange for the 
veteran to undergo a VA medical 
examination by an oncologist for the 
purpose of determining the nature and 
etiology of the veteran's adenocystic 
lesion of the right submandibular gland.  
The claims folder in its entirety is to 
be furnished to the examiner prior to 
any evaluation of the veteran for use in 
the study of this case.  Such 
examination is to include a review of 
the veteran's history and current 
complaints, as well as a comprehensive 
clinical evaluation.  Any indicated 
diagnostic studies must also be 
accomplished.  All established diagnoses 
pertaining to the veteran's adenocystic 
lesion of the right submandibular gland 
and residuals thereof are to be fully 
set forth. 

Thereafter, the examiner must offer an 
opinion, with full supporting rationale, 
as to the following:  

a.  Is it at least as likely as not that 
an adenocystic lesion of the veteran's 
right submandibular gland had its onset 
during his period of military service 
from August 1976 to March 1979, or is 
such a lesion otherwise the result of 
any inservice event(s)?  

b.  Did the adenocystic lesion of the 
veteran's right submandibular gland 
unequivocally exist prior to his active 
military service from August 1976 to 
March 1979?

c.  Is it at least as likely as not that 
any pre-existing adenocystic lesion of 
the right submandibular gland underwent 
an increase in severity during active 
service, such as might constitute an 
aggravation thereof?  In making such 
determination, the examiner should note 
that a temporary worsening of symptoms 
of the preservice disability does not 
represent an increase in severity of the 
underlying disability.  Also, the usual 
effects of medical and surgical 
treatment, having the effect of 
ameliorating disease or other conditions 
incurred before enlistment, will not be 
considered service connected unless the 
disease or injury was otherwise 
aggravated by service.

d.  If an increase in severity of the 
underlying disability occurred during 
the veteran's active duty from August 
1976 to March 1979, is it indisputable 
that any such increase in severity is 
the result of the natural progress of 
the disease? 

Use by the examiner of the italicized 
language in formulating a response is 
required.  

3.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. Keller 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).














